DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Response of June 21, 2022 to the Non-Final Correspondence mailed March 18, 2022 has been entered. Claims 1 and 11 remain pending in the application and are provided to be examined upon their merits.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 11 are directed to the abstract idea of: Claim 1 -: 1, perform periodic checks of a government authority to retrieve tax table and update tax expenditures based on the tax table; generate a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table; transmit the cash flow prediction to an online secure website; store the cash flow prediction; receive from an entity at the online secure website, security information that enables access to the cash flow prediction, the security information including preprogrammed data authorizing specific positions within a company access; receive, from the entity, a cost reduction suggestion that provides a cost savings; recalculate the monthly cash flow prediction based on the cost reduction suggestion; transmit the cash flow budget to key personal; compare departments actual cash flow to the cash flow prediction; determine whether a department of the departments adhered to the cash flow prediction; and when the department adhered to the cash flow prediction, allocate and share a portion of the cost savings as payment to a head of the department in the form of a dividend, distribution or year end bonus. Claim 11 -: 11, presenting, via a user interface generated a display for at least one prior fiscal year all income categories and all expense categories; receiving, information of the monthly financial distribution for the at least one prior fiscal year: perform periodic checks of a government authority to retrieve tax table from and updating tax expenditures based on the tax table; generating, a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table; transmitting, the cash flow prediction to an online secure website; storing the cash flow prediction; receiving from an entity at the online secure website, security information that enables access to the cash flow prediction, the security information including preprogrammed data authorizing specific positions within a company access; receiving, by from the entity, a cost reduction suggestion that provides a cost savings; recalculating, the monthly cash flow prediction based on the cost reduction suggestion; transmitting the cash flow budget to key personal; comparing departments actual cash flow to the cash flow prediction; determining whether a department of the departments adhered to the cash flow prediction; and when the department adhered to the cash flow prediction, sharing, as allocated a portion of the cost savings as payment to a head of the department in the form of a dividend, distribution or year end bonus. (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: budgeting and cash flow forecasting as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Mathematical concepts – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as mathematical calculations. Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1 and 11 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 11. 
Claim 1: Materially regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "the system", "a CPU", "data storage", "automatically", "electronically", "network", "across a global platform", and "access to the online secure website". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "the system", "a CPU", "data storage", "automatically", "electronically", "network", "across a global platform", and "access to the online secure website" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("automatically perform periodic checks of … on the tax table", "generate a monthly cash flow … the retrieved tax table", "transmit the cash flow prediction … an online secure website", "store the cash flow prediction in the data storage", "receive electronically, from an entity … the online secure website", "receive, from the entity, a … provides a cost savings", "recalculate the monthly cash flow … the cost reduction suggestion", "automatically transmit the cash flow … personal over the network", "compare departments actual cash flow … the cash flow prediction", "determine whether a department of … cash flow prediction; and" and "when the department adhered to … or year end bonus") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "automatically perform periodic checks of … on the tax table", "store the cash flow prediction in the data storage", "receive electronically, from an entity … the online secure website", "automatically transmit the cash flow … personal over the network" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "automatically perform periodic checks of … on the tax table", "transmit the cash flow prediction … an online secure website", "store the cash flow prediction in the data storage", "receive electronically, from an entity … the online secure website", "automatically transmit the cash flow … personal over the network" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "automatically perform periodic checks of … on the tax table", "store the cash flow prediction in the data storage", "receive electronically, from an entity … the online secure website", "automatically transmit the cash flow … personal over the network", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), and determining an estimated outcome and setting a price, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 11: Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 11 further to the abstract idea includes additional elements of "the system", "automatically", "data storage", "electronically", "network", "across a global platform", and "access to the online secure website". However, independent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because "the system", "automatically", "data storage", "electronically", "network", "across a global platform", and "access to the online secure website" of independent claim 11 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("presenting, via a user interface … and all expense categories", "receiving, by the system, information … one prior fiscal year", "automatically perform periodic checks of … on the tax table", "generating, by the system, a … the retrieved tax table", "transmitting, by the system, the … an online secure website", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … the online secure website", "receiving, by the system from … provides a cost savings", "recalculating, by the system, the … the cost reduction suggestion", "automatically transmitting the cash flow … personal over the network", "comparing departments actual cash flow … the cash flow prediction", "determining whether a department of … cash flow prediction; and" and "when the department adhered to … or year end bonus") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "automatically perform periodic checks of … on the tax table", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … the online secure website", "automatically transmitting the cash flow … personal over the network" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "automatically perform periodic checks of … on the tax table", "transmitting, by the system, the … an online secure website", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … the online secure website", "automatically transmitting the cash flow … personal over the network" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "automatically perform periodic checks of … on the tax table", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … the online secure website", "automatically transmitting the cash flow … personal over the network", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 11 is ineligible. 
Independent Claims: Nothing in independent claims 1 and 11 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Response to Arguments
Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted June 21, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed March 18, 2022 (hereinafter "Non-Final Correspondence") have been fully considered and are persuasive. 
• Specifically, the Applicant argued: 
"Claim Rejections - 35 U.S.C. º112 
"In paragraph 5 of the Office Action, claims 1 and 11 were rejected under 35 U.S.C. º 112(a) as failing to comply with the written description requirement. 
'Specifically, the Examiner states that there is no teaching of the limitation "receive electronically, from an entity at the online secure website, security information that enables access to the cash flow prediction over a network, the security information including preprogrammed data authorizing specific positions across a global platform within a company access to the online secure website". 
"Applicant respectfully disagrees. The first part of the claim element can be found in original claims 2 and 12 of this application. In particular, original claims 2 and 12 specifically state the improved Budget and Cash Flow Forecasting Method further having; an online account for each authorized employee with an ID and password where the employee is directed to an online secure website which uses the employee password to access the Display of at least one of the following: monthly Cash Flow, Deficit Spending, Income and Expense Categories and yearly Cash Flow, Deficit spending, yearly Income and Expense Categories in at least two currencies. 
"The second part of this claim is disclosed in paragraph [0051] of the publication of this application. In particular, paragraph [0051] states that the budget and forecasting may then be distributed manually or electronically, in any format desired (Excel, Word, PDF) and it may be distributed only to select individuals (managing staff on a need-to-know basis, and partners), with or without password protection on the files. In firms where employees all have their own accounts, it can simply be posted in the partner accounts, or it can be posted at a password secure website). 
'One of ordinary skill would understand that at least this disclosure in the specification supports the claim language "receive electronically, from an entity at the online secure website, security information that enables access to the cash flow prediction over a network, the security information including preprogrammed data authorizing specific positions across a global platform within a company access to the online secure website". 
"Applicant believes that the claims now comply with 35 U.S.C. º112(a). Withdrawal of the rejections is respectfully requested. " 
(REMARKS, pp. 4-5). 
The above-quoted arguments submitted June 21, 2022 at REMARKS pp. 4-5 regarding rejections under 35 U.S.C. § 112 have been fully considered, and are persuasive. Accordingly, the Office withdraws the rejections under 35 U.S.C. º 112(a) previously set forth in the Non-Final Correspondence mailed March 18, 2022. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). In satisfying the written description requirement, the applicant(s) has/have conveyed with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant(s) was/were in possession of the invention, and that the invention, in that context, is whatever is now claimed. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). 

Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted June 21, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed March 18, 2022 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the March 18, 2022 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• Specifically, the Applicant argued: 
"Rejections - 35 U.S.C. º 101 
'Applicant respectfully traverses this rejection and submits that claims 1 and 11 recited patent eligible subject manner, since each of these claims solve a technological problem and improve the performance of the system itself. In Amdocs Limited v. Openet Telecom, Inc., 841 F.3d 1291 (Fed. Cir. 2016), the Federal Circuit held that the claims solved the problem that data collected from a single source did not contain all the information needed for billing and accounting. By combining information from multiple sources, the claims "enhanced" the data. The Federal Circuit said that the claims were patent eligible because they entailed "an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases)." The unconventional result was "reduced data flows and the possibility of smaller databases." 
"Here, the system automatically performs periodic checks of a government authority to retrieve tax table and update tax expenditures based on the tax table, receives electronically, from an entity at the online secure website, security information that enables access to the cash flow prediction over a network, the security information including preprogrammed data authorizing specific positions across a global platform within a company access to the online secure website, receives, from the entity, a cost reduction suggestion that provides a cost savings, automatically transmits the cash flow budget to key personal over the network, compare departments actual cash flow to the cash flow prediction, and determines whether a department of the departments adhered to the cash flow prediction. 
'This system collects data from multiple sources, enabling the system, to "enhance" the data by combining data from other sources and creating "meaningful records" for each department. 
'The Amdocs court embraced the "classic common law methodology," especially for determining whether a patent covers an "abstract idea." The majority defended its "more flexible" approach as being the one that the Supreme Court uses. For added support, the majority also cited the U.S. Patent and Trademark Office's post-Alice Examination Policy-a policy that instructs examiners that, "when performing an analysis of whether a claim is directed to an abstract idea . .., examiners are to continue to determine if the claim recites (i.e., sets forth or describes) a concept that is similar to concepts previously found abstract by the courts. The Court found that the Amdocs claims were patent eligible. Therefore, since the claims of this application recite a concept that is similar to a concept previously found patentable, the claims of this application are patentable. 
"Therefore, Applicant respectfully requests that this rejection be withdraw. " 
(REMARKS, pp. 5-6). 
Respectively nonetheless, the above-quoted arguments submitted June 21, 2022 at REMARKS pp. 5-6 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Regarding the Amdocs (Israel) v. Openet Telecom court decision cited by the Applicant, the Office finds that the legal holdings of Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 120 U.S.P.Q.2d 1288 (Fed. Cir. 2016), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In the process of considering the precise facts and the specific holdings of Amdocs (Israel) v. Openet Telecom in the Applicant's pending matter, the Office notes that in Amdocs, claims were found to be eligible in Step 2B for methods, systems, and computer-readable media regarding distributed network-based filtering and aggregating platform, reporting on collection of usage information in distributed network, and field enhancement in distributed network. Nevertheless, the particular facts present in the Applicant's pending matter are substantially unlike the relevant facts in Amdocs (Israel) v. Openet Telecom with regard to Amdocs's holdings. In Amdocs (Israel), Ltd. v. Openet Telecom, Inc., the court relied on a claim construction in which the claim required application of a number of field enhancements in a distributed fashion to determine that the claim entails an unconventional technical solution to a technological problem. 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016). The claims were eligible in Step 2B because the claimed improvement of a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records amounted to an inventive concept. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016). Contrasted thereto, the Applicant's alleged invention involves system and method for budgeting and cash flow forecasting, and the claims currently pending the Applicant's matter do not entail an unconventional technical solution to a technological problem amounting to an inventive concept as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the relevant substantive facts in the instant pending Application are materially dissimilar to the facts in Amdocs (Israel) v. Openet Telecom. Thus, the Office concludes that the legal holdings of Amdocs (Israel) v. Openet Telecom can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. In response to Applicant's argument that the claimed subject matter provides any improvement to any technology or technical field, the alleged improvement(s) in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. Example(s) that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database's functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). Examples that the courts have indicated may not be sufficient to show an improvement to technology include: i. A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; vi. An advance in the informational content of a download for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1263, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016); vii. Selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016); The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20140330620 A1 by ABELLA; FRANK et al. discloses COMPUTER-IMPLEMENTED SYSTEM AND METHOD FOR BENCHMARKING, ACCOUNTING, ANALYSIS, AND COST FORECASTING.
USPGPub No. US 20140046872 A1 by Arnott; Robert D. et al. discloses METHOD OF COMBINING DEMOGRAPHY, MONETARY POLICY METRICS, AND FISCAL POLICY METRICS FOR SECURITY SELECTION, WEIGHTING AND ASSET ALLOCATION.
USPGPub No. US 20020138414 A1 by Baker, Charles Pitman IV discloses Method and system and article of manufacture for a rules based automated loan approval system.
USPGPub No. US 20040230525 A1 by Barsade, Jonathan et al. discloses e-Commerce sales & use tax exchange system and method.
USPGPub No. US 20130339219 A1 by Bernheimer; Nicole Hamilton et al. discloses Interactive Finance And Asset Management System.
USPGPub No. US 20030120538 A1 by Boerke, Scott R. et al. discloses Method of tracking progress on a task.
USPGPub No. US 20140279692 A1 by Boothby; Brad A. et al. discloses OPTIMIZING RETURN ON INVESTMENT IN REAL PROPERTY.
USPGPub No. US 20130090968 A1 by Borza; Stephen discloses METHODS OF EMPLOYEE SCHEDULING AND MANAGEMENT.
USPAT No. US 8589821 B1 to Bouchard; Ann M. et al. discloses Storyboard method of end-user programming with natural language confirmation.
USPAT No. US 7640209 B1 to Brooks; Ronald L. et al. discloses Process for an inclusive automated consumer controlled mortgage system (ACCMS) containing an automated mortgage monitoring and government compliance auditing system.
USPGPub No. US 20060294004 A1 by Burge; Stuart discloses On-line currency exchange rate update for mobile phones.
USPGPub No. US 20120233044 A1 by Burger; Joseph P. et al. discloses APPARATUSES, METHODS, AND SYSTEMS FOR A LABOR PROJECT MANANGEMENT AND COSTING SYSTEM AND PLATFORM.
USPAT No. US 6038547 A to Casto; Robin L. discloses Construction tracking and payment method and system.
USPGPub No. US 20030018548 A1 by Cattaneo, Danilo et al. discloses System for economic-financial planning.
USPGPub No. US 20140258057 A1 by Chen; Alexander et al. discloses Method and System to Automatically Track User's Time of Using Mobile Computing Device for Purpose of Billing Clients.
USPGPub No. US 20130290154 A1 by Cherry; Rocky et al. discloses TIME TRACKING DEVICE AND METHOD.
USPGPub No. US 20110106691 A1 by Clark; D. Sean et al. discloses SYSTEMS AND METHODS FOR TRACKING FINANCIAL INFORMATION.
USPGPub No. US 20130024340 A1 by Co; Richard et al. discloses Alternate Currency Derivatives.
USPGPub No. US 20130086062 A1 by Coyne; Patrick J. discloses METHOD AND SYSTEM FOR THE MANAGEMENT OF PROFESSIONAL SERVICES PROJECT INFORMATION.
USPGPub No. US 20150348067 A1 by DEEGAN; Conor et al. discloses COMPUTER IMPLEMENTED FORECASTING SYSTEM AND METHOD.
USPGPub No. US 20070061260 A1 by deGroeve; Bernard et al. discloses ELECTRONIC MULTIPARTY ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE SYSTEM.
USPGPub No. US 20140032444 A1 by Dunne; Richard Christopher et al. discloses SYSTEM AND METHOD FOR AIDING DESIGN OF DEFINED CONTRIBUTION PLANS.
USPGPub No. US 20050119922 A1 by Eder, Jeff Scott discloses Method of and system for analyzing, modeling and valuing elements of a business enterprise.
USPGPub No. US 20090043637 A1 by Eder; Jeff Scott discloses Extended value and risk management system.
USPGPub No. US 20120109792 A1 by Eftekhari; Amir R. et al. discloses INSTANT TAX RETURN PREPARATION.
USPAT No. US 6249770 B1 to Erwin; Austin et al. discloses Method and system of financial spreading and forecasting.
USPGPub No. US 20020133545 A1 by Fano, Andrew E. et al. discloses Mobile valet.
USPAT No. US 6747679 B1 to Finch, II; Curtis L. et al. discloses Time keeping and expense tracking server that interfaces with a user based upon a user's atomic abilities.
USPGPub No. US 20100030610 A1 by Gomeh; Ram discloses Method and System for Controlling and Managing an Organization.
USPGPub No. US 20070143398 A1 by Graham; Jean discloses Central work-product management system for coordinated collaboration with remote users.
USPGPub No. US 20070162369 A1 by Hardison; Joseph H. III discloses Internet-based method of and system for transfering and exercising monetary rights within a financial marketplace.
USPGPub No. US 20040073477 A1 by Heyns, Herman R. et al. discloses Shareholder value enhancement.
USPAT No. US 5943655 A to Jacobson; Douglas R. discloses Cash settlement machine.
USPAT No. US 6401079 B1 to Kahn; David et al. discloses System for web-based payroll and benefits administration.
USPAT No. US 6600919 B1 to Kawase; Yoshiyuki discloses Cellular phone for radio communication system having automatic data conversion function.
USPGPub No. US 20100293091 A1 by Kurczodyna; Joseph E. discloses METHOD AND SYSTEM FOR IMPLEMENTING A FAST AMORTIZATION SCHEDULE (FAS) INDEX MORTGAGE FUND.
USPAT No. US 7810713 B2 to Lal; Arun et al. discloses Cash flow projection tool.
USPGPub No. US 20130204758 A1 by Lee; John H. et al. discloses Novel tax simplification table product for tax rate and tax calculations.
USPGPub No. US 20120278211 A1 by Loveland; Thomas Raymond et al. discloses METHODS, APPARATUSES AND SYSTEMS FOR VERIFYING TIME AND ATTENDANCE BY WORKERS AT REMOTE WORKSITES.
USPGPub No. US 20140143126 A1 by Malik; Shaheen discloses Loan Analysis And Management System.
USPGPub No. US 20080085752 A1 by Okada; Kazuo discloses Game system including slot machines and game control method thereof.
USPGPub No. US 20100306095 A1 by Olson; Gregory et al. discloses METHOD FOR FINANCIAL FORECASTING.
USPGPub No. US 20150178827 A1 by Qiu; Dingxi et al. discloses COMPUTER MODELING OF PROPERY TAX DELINQUENCY RISK.
USPGPub No. US 20020174006 A1 by Rugge, Robert D. et al. discloses Cash flow forecasting.
USPAT No. US 7921048 B2 to Sloan; Ronald E. et al. discloses Financial planning and counseling system projecting user cash flow.
USPGPub No. US 20100070406 A1 by Stein; Adam L. discloses INTEGRATED MORTGAGE AND REAL ESTATE ORIGINATION SYSTEM.
USPAT No. US 8190504 B1 to Stolz; Eckehard et al. discloses Corporate payments, liquidity and cash management optimization service platform.
USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20070027787 A1 by Tripp; Thomas W. discloses Software system for real monetary instruments.
USPGPub No. US 20020174031 A1 by Weiss, Andrew discloses System and method for processing multi-currency transactions at a point of sale.
USPAT No. US 8204809 B1 to Wise; Charles Paul discloses Finance function high performance capability assessment.
USPAT No. US 6115690 A to Wong; Charles discloses Integrated business-to-business Web commerce and business automation system.
USPGPub No. US 20060271463 A1 by Young; Robert A. discloses Financial Planning Document and Process Therefor.
USPGPub No. US 20030061132 A1 by Yu,, Mason K. SR. et al. discloses System and method for categorizing, aggregating and analyzing payment transactions data.
USPGPub No. US 20060167772 A1 by Zilberman; Ran discloses Electronic interpretation of financials.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Tuesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696